DETAILED ACTION
The Action is responsive to Applicant’s Application filed August 21, 2020.
Please note claims 56-75 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed August 21, 2020 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed August 21, 2020 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 56-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,632,723. Although the claims at issue are not identical, they are not patentably distinct from each other because:
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
"Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the 
Claims 56-75 of the current application are generic to the species of invention covered by claims 1-25 of U.S. Patent No. 9,632,723. Therefore the current application is anticipated by the species of U.S. Patent No. 9,632,723.













Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 56-57, 63-70, 72-74 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hamilton et al. (US Pub. No. 2003/0182464).

Regarding claim 56, Hamilton teaches a computer-implemented method comprising:
‘receiving, by one or more configured computing devices of an online message queue service and for a client of the online message queue service, a request to provide a message queue for use in storing data supplied for the client’ as a process instructing queue manager to create message queues (¶0058)
‘creating, by the one or more configured computing devices, the message queue for the client, including selecting multiple clusters of message storage systems to use for the message queue from a plurality of clusters of message storage systems provided by the online message queue service’ as creating the queue for a client, including a plurality of computers each containing their own queue manager and message queues (¶0051-58)
‘providing, by the one or more configured computing devices, functionality of the message queue to the client, including:
writing, on the multiple clusters and in response to one or more received message queue storage requests, messages for use by the client’ as an API used by the client to add requests to the message queue and enqueuing the message into the one or more message queues (¶0061-65)
‘sending, in response to one or more received message queue retrieval requests, at least some of the stored messages for the client from the multiple clusters’ as retrieving messages from the message queues (¶0065,81)

Regarding claim 57, Hamilton teaches ‘wherein the writing of the messages includes attempting to write on each of the multiple clusters, and wherein the method further comprises notifying the client of successful writing of the received message queue storage requests when at least one of the writes succeeds’ as acknowledgement given to the sender when a message is successfully stored in a queue (¶0054)


Regarding claim 63, Hamilton teaches ‘further comprising, before writing the messages for use by the client, determining, by the one or more configured computing devices and based at least in part on the requested message queue operation, whether to attempt to write the received message queue storage requests on all of the clusters or on a single one of the clusters that is selected from the multiple clusters, and wherein the writing in response to the received message queue storage requests includes, based at least in part on the determining, attempting to store a copy of a specified message in the created message queue on all of the clusters or on the selected single one cluster’ (¶0064)

Regarding claim 64, Hamilton teaches ‘wherein the functionality of the message queue to write the messages is achieved via invocation by a remote program of an API (application programming interface) provided by the online message queue service, and wherein the writing in response to the received message queue storage requests includes attempting to retrieve a stored copy of a particular message from the created message queue.’ (¶0061, 58-59)

Regarding claim 65, Hamilton teaches ‘wherein the writing in response to the received message queue storage requests includes attempting to remove a copy of a particular message from the created message queue’ (¶0061)

Regarding claim 66, Hamilton teaches ‘a configuration information is specified by the client for use with the message queue and includes access control restrictions related to types of message queue operations that specified users are allowed to perform, and wherein the method further comprises, before writing the messages for use by the client, automatically verifying, by the one or more configured computing devices, that the received message queue storage requests is allowed based at least in part on the access control restrictions’ as administrative clients, producer clients and consumer clients with different characteristics and permissions associated with a message queue (¶0061)

Regarding claim 67, Hamilton teaches ‘wherein the created message queue is associated with a plurality of remote programs, and wherein one or more first programs of the plurality that add additional messages to the created message queue are unrelated to one or more other second programs of the plurality that obtain the additional messages from the created message queue’ (¶0068-78)

Regarding claim 68, Hamilton teaches one or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement:
‘receiving, by the one or more computing devices and for a client of an online message queue service, a request to provide a message queue for use in storing data supplied for the client’ as a process instructing queue manager to create message queues (¶0058)
‘creating, by the computing system, the message queue for the client, including selecting multiple clusters of message storage systems to use for the message queue from a plurality of clusters of message storage systems provided by the online message queue service’ as creating the queue for a 
‘providing, by the computing system, functionality of the message queue to the client, including:
writing, on the multiple clusters and in response to one or more received message queue storage requests, messages for use by the client’ as an API used by the client to add requests to the message queue and enqueuing the message into the one or more message queues (¶0061-65)
‘sending, in response to one or more received message queue retrieval requests, at least some of the stored messages for the client from the multiple clusters’ as retrieving messages from the message queues (¶0065,81)


Regarding claim 69, Hamilton teaches ‘wherein the program instructions include instructions that, when executed, further configure the one or more computing devices to notify the client of successful writing of the received message queue storage requests when at least one of the writes succeeds’ as acknowledgement given to the sender when a message is successfully stored in a queue (¶0054)

Regarding claim 70, Hamilton teaches ‘wherein the online message queue service provides an API (application programming interface) for use by clients of the online message queue service, and wherein the received message queue storage requests are received from the client via use of the API by a remote program operating on behalf of the client’ (¶0061, 58-59)

Regarding claim 72, Hamilton teaches a system, comprising:
‘one or more processors of one or more computing systems’ (¶0053)
‘a message queue service that, when executed by at least one of the one or more processors (¶0053), causes the at least one processor to:
‘receive, by one or more configured computing devices of an online message queue service and for a client of the online message queue service, a request to provide a message queue for use in storing data supplied for the client’ as a process instructing queue manager to create message queues (¶0058)
‘create, by the one or more configured computing devices, the message queue for the client, including selecting multiple clusters of message storage systems to use for the message queue from a plurality of clusters of message storage systems provided by the online message queue service’ as creating the queue for a client, including a plurality of computers each containing their own queue manager and message queues (¶0051-58)
‘provide, by the one or more configured computing devices, functionality of the message queue to the client, including:
writing, on the multiple clusters and in response to one or more received message queue storage requests, messages for use by the client’ as an API used by the client to add requests to the message queue and enqueuing the message into the one or more message queues (¶0061-65)
‘sending, in response to one or more received message queue retrieval requests, at least some of the stored messages for the client from the multiple clusters’ as retrieving messages from the message queues (¶0065,81)

Regarding claim 73, Hamilton teaches ‘wherein the writing of the messages includes attempting to write on each of the multiple clusters, and wherein to provide, by the one or more configured computing devices, the functionality of the message queue to the client the further comprises notifying the client of successful writing of the received message queue storage requests when at least one of the writes succeeds’ as acknowledgement given to the sender when a message is successfully stored in a queue (¶0054)

Regarding claim 74, Hamilton teaches ‘wherein the message queue service provides an API (application programming interface) for use by clients of the message queue service, and wherein a message queue usage request that indicates the received message queue storage requests is received via use of the API by a remote program operating on behalf of the client’ (¶0061, 58-59)






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim 58-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamilton et al. (US Pub. No. 2003/0182464) further in view of Jain et al. (US Pub. No. 2004/0034664)

Regarding claim 58, Hamilton teaches ‘wherein the multiple clusters are alternative clusters for the created message’ (¶0072) but fails to explicitly teach ‘queue that each stores a distinct subset of messages of the created message queue and wherein the writing in response to the received message queue storage requests includes writing the distinct subset of messages on a selected single one of the clusters’
Jain teaches ‘queue that each stores a distinct subset of messages of the created message queue and wherein the writing in response to the received message queue storage requests includes writing the distinct subset of messages on a selected single one of the clusters’ (¶0076)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Jain’s would have allowed Hamilton’s to improve availability, scalability and reliability (¶0004)

	
	

Hamilton teaches ‘wherein the selected single one cluster has one or more other mirror clusters that are not part of the group and that each maintains a copy of messages of the created message queue that are stored on the selected single one cluster, and wherein functionality of the message queue to the client further includes writing, on each of the mirror clusters in response to the received message queue storage requests, messages for use by the client’ (¶0089)

Regarding claim 60, Hamilton teaches ‘wherein a configuration information is specified by the client for use with the message queue and includes an indication of a quantity of the alternative clusters for the created message queue, wherein the selecting the multiple clusters for use with the created message queue includes selecting the indicated quantity of clusters to use with the created message queue, and wherein the plurality of clusters are provided by and under control of the online message queue service’ (¶0063)

Allowable Subject Matter
Claim 61-62, 71, 75 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.